 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                                     DISTRICT OF NEVADA
 8
                                                ***
 9
     NOEL LIRIO GONZALES,                            Case No. 2:16-cv-02015-RFB-CWH
10
                       Petitioner,                                  ORDER
11          v.
12   ISIDRO BACA, et al.,
13                  Respondents.
14
           Respondents’ second unopposed motion for enlargement of time (ECF No. 16) is
15
     GRANTED. Respondents will have until December 31, 2018, to answer or otherwise
16
     respond to the petition for writ of habeas corpus in this case. Respondents are advised
17
     that, absent an extraordinary showing of cause, further extensions of time to respond will
18
     not be granted.
19
           IT IS SO ORDERED.
20

21         DATED this 2nd day of November, 2018.
22

23                                                    RICHARD F. BOULWARE, II
                                                      UNITED STATES DISTRICT JUDGE
24

25

26

27

28


                                                 1
